Proceeding pursuant to section 298 of the Executive Law for enforcement (with a modification hereinafter noted) of an order of the State Human Rights Appeal Board, dated December 14, 1972, which affirmed an order of the State Division of Human Rights dated November 18, 1971. The order of the Division found that respondents had violated the Human Rights Law (Executive Law, art. 15) in that they had refused the complainant a housing accommodation at 166 East Broadway, Long Beach, New York, because of her race and color; and, in an addition to the usual directives, including that of ceasing and desisting such practice and of offering the complainant “next available” accommodations, directed respondents to give written notice to the division and a certain designee of the division, during the *759ensuing two years, when any housing accommodation, “subject to the Human Rights Law, now or hereafter owned, managed or controlled by the Respondents” shall become available for rental. The division asks that the words within quotations just above be deleted; that the following be substituted therefor: “located at 166 East Broadway, Long Beach, New York”; and that the order of the appeal .board be granted enforcement, with said modification. In support of the modification, the Division relies on Italiano v. New York State Executive Dept., Div. of Human Bights (36 A D 2d 1009, aflld. 30 N Y 2d 796), in which it was held that a directive requiring such notice as to “ all housing accommodations owned or controlled by ” the party held as .the violator “ is too broad and should be stricken”. Application granted, without costs, and respondents are directed to comply with the above-mentioned order of the State Human Rights Appeal Board, with the above-mentioned modification. No opinion. Hopkins, Acting P. J., Munder, Martuscello, Latham and Christ, JJ., concur.